July 5, 1922. The opinion of the Court was delivered by
The defendants were tried under an indictment charging them with larceny of one Ford coupe, of the value of $820, the property of R.B. Gardner. The testimony on the part of the State was wholly circumstantial, and none was introduced in behalf of the defendants. The jury found the defendants guilty; they made a motion for a new trial which was overruled, whereupon his Honor, the presiding Judge, sentenced them to serve five years at hard labor in the State penitentiary. The defendants appealed upon exceptions, which will be reported. They will be considered in regular order.
First Exception: As the testimony is circumstantial and consists of quite a number of details, the question presented by this exception cannot be properly considered without its reproduction in the report of the case.
While it is true there was no direct and positive testimony sustaining the allegations of the indictment, still there were facts and circumstances amply sustaining the verdict of guilty. The rule in such cases is thus stated in Railroad v. Partlow, 14 Rich., 237, and quoted with approval in Dantzler v. Cox, 75 S.C. 334;55 S.E., 774.
"It may be that no one of the facts would, of itself, warrant the inference, and yet, when taken together, they may produce belief, which is the object of all evidence."
In 1 Greenl. Ev. § 51a, it is said: *Page 289 
"It is not necessary that the evidence should bear directly upon the issue. It is admissible if it tends to prove the issue, or constitutes a link in the chain of proof, although alone it might not justify a verdict in accordance with it. This is usually the case where an issue depends on circumstantial evidence."
The main circumstance upon which, it seems, the appellants rely, is that the time when they were seen by the witnesses T.B. Baker and R.A. Linton at Society Hill and Cheraw, while they were driving an automobile, was prior to the time when the prosecutor's Ford coupe was stolen, and therefore it was necessarily a different car. The witnesses T.B. Baker and R.A. Linton testified that they saw the defendants on the 2d or the morning of the 3d of May, 1921, while the prosecutor testified that his car was stolen on the night of the 5th of May.
Whether the witnesses Baker and Linton saw the defendants in a car on the morning of the 3d of May, or whether the prosecutor's car was stolen on the night of the 5th of May, are mere incidents, which would not be apt to make as lasting an impression as the fact of seeing the defendants at Cheraw and Society Hill, or the fact that the prosecutor's automobile was stolen. Every physical fact in the case tends to show that the car which Baker and Linton saw was the Ford coupe which was stolen from the prosecutor.
In the first place the car which was seen at Society Hill and Cheraw was a Ford coupe. The defendants acted suspiciously. Miller told Baker, when asked, that he was going towards Fayetteville. He and Tindall did go to Fayetteville, where they were arrested, carried to Florence, and there identified by the witnesses Baker and Linton. While the defendants were at Fayetteville, the prosecutor's car was also found there; furthermore, it was traced to a person who could not give a satisfactory account of the manner in which he came into its possession. *Page 290 
The entire testimony of the witness D.H. McLaughlin is very important, especially the part which shows that the defendants were in Florence the night the prosecutor's car was stolen. The testimony shows that the only reasonable inference is that the stolen car was carried to Fayetteville by the defendants and there sold. The defendants' surroundings and manner of life were such as to subject them to great temptations. We shall not further discuss the testimony in detail, as it will be reported and speaks for itself.
Second Exception: The facts upon which this exception is predicated do not appear in the record.
Third Exception: His Honor, the presiding judge, in effect charged the jury that circumstantial evidence which produced conviction, is just as good as positive evidence, and in this there was no error.
Fourth, fifth, and sixth exceptions: What was said in considering the third exception disposes of these exceptions.
Seventh exception: There were numerous facts and circumstances tending to show that the defendants stole the car. His Honor, the circuit Judge, submitted such facts to the jury, and properly charged the law in regard to the possession of property recently stolen.
Affirmed.